Citation Nr: 1234805	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from September 1951 to July 1952 and from June 1963 to September 1963.  He also had additional service in the Alabama Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in part, denied service connection for flat feet and denied service connection for residuals, fractured right arm.

During the pendency of the appeal, the claim was transferred to the jurisdiction of the RO in Montgomery, Alabama.

In a March 2012 decision, the Board remanded these issues for additional development.

The Veteran was scheduled for a Board hearing at the Montgomery RO before a Veterans Law Judge (VLJ).  However, he failed to report for this hearing.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  A right arm disability, to include osteoarthritis, was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

2.  The competent evidence shows that the Veteran's bilateral pes planus, which existed prior to service, was not aggravated by active service or any incident of service.


CONCLUSIONS OF LAW

1.  A right arm disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Bilateral pes planus clearly and unmistakably preexisted service and was not aggravated therein.  38 U.S.C.A. §1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in an October 2006 letter, prior to the date of the issuance of the appealed January 2007 rating decision.  The October 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Some of the Veteran's service records are associated with the clams file.  However, the Veteran's complete service treatment records are not available as records from the Veteran's Korean War service and service treatment records from his active service from September 1951 to July 1952 and from June 1963 to September 1963 are not associated with the claims file.

Per the March 2012 remand instructions, the Appeals Management Center (AMC) made efforts to obtain the Veteran's service treatment records from his active service from September 1951 to July 1952 and from June 1963 to September 1963.  In an April 2012 Memorandum, the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records from his active from September 1951 to July 1952 and from June 1963 to September 1963 could not be obtained and that all efforts to obtain them had been exhausted and that further attempts would be futile.  

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick  v. Gober, 14 Vet. App. 39 (2000). 

The Board finds that all avenues for potentially obtaining any service records pertinent to the Veteran have been exhausted and any further efforts would be futile.  Furthermore, the Veteran has been informed of VA's inability to obtain some of his service records.  As such, the Board finds that all duties owed to the Veteran in light of the potentially-missing service records have been met.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  

The Board notes that per the March 2012 remand instructions, the Veteran was scheduled for VA examinations to address the etiology of his pes planus and right arm disabilities in July 2012.  However, the Veteran did not report for his examinations.  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Accordingly, in light of the Veteran's failure to report to his July 2012 examination, further examination is not warranted in this instance. 

As such, the Board finds that the AMC substantially complied with the May 2012 remand directives, and that no further action in this regard is warranted.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Law and Regulations

VA law provides that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78.  The Court has held that VA service connection compensation presumptions do not apply with only ACDUTRA or INACDUTRA service.  Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to service connection for a right arm disability.

The Veteran contends that he has arthritis of his right arm which resulted from an in-service injury.  Specifically, in a September 2006 letter, the Veteran claimed that his current "multiple arthritis" was the result of his right arm which he fractured while training and preparing for deployment in Korea.

The record also contains statements from a fellow soldier in which he recalled the Veteran fracturing his right arm in the summer of 1951 while at Camp Stewart in Georgia. 

As noted above, the Veteran's service treatment records are unavailable.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right army disability is not warranted.

There is a current diagnosis of unspecified arthritis; hence, when affording the Veteran the benefit of the doubt, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As the Veteran's complete service treatment records are unavailable, the Board concedes that the Veteran injured his right arm in service as both the Veteran and a fellow soldier have claimed.  Even when accepting the fact that the Veteran had an in-service right arm injury however, the Board notes that there is no competent evidence showing that the Veteran had arthritis to a compensable degree within one year from his separation from service or that the Veteran's current right arm disability is related to service.

The Board notes that the available service treatment records are negative for a chronic right arm disability.  Specifically, the Veteran's October 1953 entrance examination, October 1959 and October 1962 reenlistment examinations were all negative for a right arm injury.  Further, the Veteran's June 1974, June 1978 and July 1982 retention examinations for the National Guard were also negative for a right arm disability or complaints related to his right arm.  

He was also not diagnosed with an upper and lower extremity or back disorder until many years after service as the first evidence of a right arm disability is the August 2001 private treatment record which provided a general diagnosis of osteoarthritis.  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Also, none of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  

The Veteran and a fellow soldier claim that the Veteran's right arm disability is related to his in-service injury.  As laypeople, they are competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

 It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no medical opinion of record showing a relationship between any current right arm disorder and the Veteran's military service.  

As noted above, the Veteran was scheduled for a VA examination in July 2012 to assess the etiology of his right arm disability.  However, the Veteran did not report for his July 2012 examination.  In this regard, the Court has held, "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  As such, the Veteran's claim is assessed based on the evidence of record.  38 C.F.R. § 3.655(b).  

The Board finds that while the competent evidence of record shows a currently diagnosed right arm disability, it does not demonstrate that arthritis manifested to a compensable degree within one year of separation, nor does it demonstrate continuity of symptomatology since service, and does not demonstrate that this disability is at least as likely as not related to service.  For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right arm disability, to include osteoarthritis.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 


II.  Entitlement to service connection for pes planus.

The Veteran contends that his pes planus is related to his service.  He claims that his preexisting pes planus was aggravated as a result of his service.

While the Veteran's complete service treatment records are unavailable, an October 1959 re-enlistment examination for the Alabama Army National Guard report of medical examination noted asymptomatic pes planus.

The Veteran's October 1962 reenlistment examination was negative for pes planus.  Further, the Veteran's June 1974, June 1978 and July 1982 retention examinations for the National Guard were also negative for a right arm disability or complaints related to his right arm.  

An October 2005 VA treatment note indicated that the Veteran had a current diagnosis of plantar fasciitis.

Considering the claims for service connection for pes planus in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As noted above, the Veteran's October 1959 re-enlistment examination for the Alabama Army National Guard noted asymptomatic pes planus.  While there is no evidence of symptomatic pes planus prior to service or on the entrance examination, when affording the Veteran the benefit of the doubt, the Board finds that a defect was noted prior to service.  As such, the presumption of soundness does not apply.  The next question for consideration, then, is whether such preexisting pes planus was aggravated by service.

In this case, there is no indication in the Veteran's available service treatment records that his underlying pes planus worsened during active service as a result of any acute in-service exacerbation.  See Davis, 276 F. 3d at 1341, and Hunt, 1 Vet. App. at 292.  While the October 1959 re-enlistment examination for the Alabama Army National Guard noted asymptomatic pes planus, the remaining available service treatment records are negative for any complaints or findings of pes planus. 

The post-service medical evidence also does not support a finding that that Veteran's pre-service pes planus was aggravated by service as there is no record during or after service which would support a medical determination that the Veteran's pes planus, which existed prior to service, had been aggravated by service or was in any way related to service. 

The Board again notes that the Veteran was scheduled for a VA examination in July 2012 to assess the etiology of his pes planus disability, to include as to whether it was aggravated by his service.  However, the Veteran did not report for his July 2012 examination.  In this regard, the Court has held, "The duty to assist is not always a one-way street.   If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, supra.  As such, the Veteran's claim is assessed based on the evidence of record.  38 C.F.R. § 3.655(b).  

As the record reflects that the Veteran's pes planus existed prior to service and was not aggravated by service,  and is in no other way related to the Veteran's service, the claim must be denied.


All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his right arm and pes planus disabilities are related to his service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, supra; Falzone, supra; Caldwell, supra.  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr, supra; see Grover, supra; see also Espiritu, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and his service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones, supra.  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER


Entitlement to service connection for a right arm disability is denied.

Entitlement to service connection for pes planus is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


